CASANUEVA, Judge.
Jonathan Hirdhani appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Crim*1058inal Procedure 3.850. Mr. Hirdhani raised two grounds in his motion, but the post-conviction court correctly denied the motion as untimely.
As we did in Barrios-Cruz v. State, 63 So.3d 868 (Fla. 2d DCA 2011), we hold that Padilla v. Kentucky, — U.S. -, 130 S.Ct. 1473, 176 L.Ed.2d 284 (2010), does not apply retroactively in postconviction proceedings, and we certify the following question of great public importance:
SHOULD THE RULING IN PADILLA V. KENTUCKY, — U.S.-, 130 S.Ct. 1473, 176 L.Ed.2d 284 (2010), BE APPLIED RETROACTIVELY IN POSTCONVICTION PROCEEDINGS?
Affirmed.
ALTENBERND and CRENSHAW, JJ., concur.